UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2059


KEITH SEWARD,

                Plaintiff - Appellant,

          v.

DR. JAMES RIDDLE, St Dir of Mental Health; DIR. JOHN H.
MAGILL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cv-00911-CMC)


Submitted:   November 15, 2011            Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Seward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith   Seward   seeks   to    appeal   the   district   court’s

order adopting the magistrate judge’s report and recommendation

and dismissing his complaint without prejudice.             We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on June 2, 2011.      The notice of appeal was filed on September

26, 2011.     Because Seward failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 DISMISSED




                                     2